EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Nathaniel Perkins on September 1, 2022. 
The application has been amended as follows:
Claim 2 has been amended to read as follows:
2. (Currently Amended) The photocuring composition according to claim 1, wherein the photoinitiator compound accounts for 0.5-10% by weight of the composition.
B.	Claim 4 has been amended to read as follows:
4. (Currently Amended) The photocuring composition according to claim 1, further comprising a reactive amine co-initiator wherein the amine co-initiator accounts for 0.5-10% by weight of the composition.
C.	Claim 6 has been amended to read as follows:
6. (Currently Amended) The photocuring composition according to claim 1, wherein the photocuring composition is used for manufacturing colored and non-colored paints and varnishes, a powder coating, a printing ink, a printing plate, an adhesive, a dental composition, a gel coating, a photoresist for electronics, an electroplating resist, liquid and dry films, a solder resist, a resist for a color filter for display application, a structural resist produced in a manufacturing process for a plasma display panel, an electroluminescent display, and an LCD, an LCD spacer, used for holographic data storage, used as a composition for encapsulating electrical and electronic elements, used for manufacturing a magnetic recording material, a micromechanical component, an optical switch, an electroplating mask, an etching mask, a color proofing system, a glass fiber cable coating, and a screen printing stencil, used for generating a three-dimensional object by means of stereolithography, used as an image recording material, used for holographic recording, used for manufacturing a microelectronic circuit and a decolorizing material, and used for an image recording material using microcapsules.
D. 	Claim 7 has been amended to read as follows:
7. (Rejoined, Currently Amended) The photocuring composition according to claim 1, comprising coating the photocuring composition on a substrate, and performing irradiation with light having a wavelength of 150-600 nm.
E. 	Claim 11 has been amended to read as follows:
11. (Rejoined, Currently Amended) The photocuring composition according to claim 2, further comprising a reactive amine co-initiator wherein the amine co-initiator accounts for 0.5-10% by weight of the composition.
F.	Claim 12 has been amended to read as follows:
12. (Rejoined, Currently Amended) The photocuring composition according to claim 3, further comprising a reactive amine co-initiator wherein the amine co-initiator accounts for 0.5-10% by weight of the composition.
G.	Claim 13 has been amended to read as follows:
13. (Currently Amended) The photocuring composition according to claim 2, wherein the photocuring composition is used for manufacturing colored and non-colored paints and varnishes, a powder coating, a printing ink, a printing plate, an adhesive, a dental composition, a gel coating, a photoresist for electronics, an electroplating resist, liquid and dry films, a solder resist, a resist for a color filter for display application, a structural resist produced in a manufacturing process for a plasma display panel, an electroluminescent display, and an LCD, an LCD spacer, used for holographic data storage, used as a composition for encapsulating electrical and electronic elements, used for manufacturing a magnetic recording material, a micromechanical component, an optical switch, an electroplating mask, an etching mask, a color proofing system, a glass fiber cable coating, and a screen printing stencil, used for generating a three-dimensional object by means of stereolithography, used as an image recording material, used for holographic recording, used for manufacturing a microelectronic circuit and a decolorizing material, and used for an image recording material using microcapsules.
H.	Claim 14 has been amended to read as follows:
14. (Currently Amended) The photocuring composition according to claim 13, wherein the photoinitiator compound accounts for 0.5-10% by weight of the composition.
I. 	Claim 15 has been amended to read as follows:
15. (Currently Amended) The photocuring composition according to claim 13, wherein the carbon-carbon double bond unsaturated compound is an ester of ethylenically unsaturated carboxylic acid and a polyol or an ester of ethylenically unsaturated carboxylic acid and polyepoxide.
J.	Claim 16 has been amended to read as follows:
16. (Rejoined, Currently Amended) The photocuring composition according to claim 13, further comprising a reactive amine co-initiator wherein the amine co-initiator accounts for 0.5-10% by weight of the composition.
K.	Claim 17 has been amended to read as follows:
17. (Rejoined, Currently Amended) The photocuring composition according to claim 13, comprising:
epoxy acrylate about 35%
reactive amine co-initiator about 7%
trimethylolpropane triacrylate about 55% and
photoinitiator about 3%,
wherein the percentage is the weight ratio of said component in the composition.
L. 	Claim 18 has been amended to read as follows:
18. (Rejoined, Currently Amended) The photocuring composition according to claim 2, comprising coating the photocuring composition on a substrate, and performing irradiation with light having a wavelength of 150-600 nm.
M.	New claim 21 has been added to read as follows:
21. (New) The photocuring composition according to claim 2, wherein the photoinitiator compound accounts for 3% by weight of the composition.
N.  	New claim 22 has been added to read as follows:
22. (New) The photocuring composition according to claim 4, wherein the reactive amine co-initiator comprises a water-soluble tertiary amine, and the amine co-initiator accounts for 7% by weight of the composition.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the Response to the Restriction Requirement filed June 20, 2022, the restriction requirement set forth on April 20, 2022 is improper and has been withdrawn.   The withdrawn claims, 7-8, 11-12, 16, and 18, have been rejoined.  The claims are examined as a whole.  
To place the case in condition for allowance, the following changes have been made: 
at claims 2, 4, 7, 11-12, 14, 16, and 18, the terms, preferably and such as, have been cancelled;
at claims 6-7 and 13-18, the preamble has been amended to “The photocuring composition according to...”; and 
new claims 21 and 22 have been added with the canceled limitations of claims 2 and 4.
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.   No new matter is added. 
The Information Disclosure Statement filed May 20, 2020 has been considered. The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art references to derive the invention now claimed. The references do not negate the patentability of the claimed invention.  Accordingly, claims 1-18 and 21-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                               /Zinna Northington Davis/
                                     /Zinna Northington Davis/                                           Primary Examiner, Art Unit 1625    
                                                                                                                                    Znd
09.06.2022